DETAILED ACTION
This non-final Office action is responsive to amendments filed July 5th, 2022. Claims 1, 10, and 19 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.

Priority
Acknowledgment is made of applicant’s claim for priority under U.S. Provisional Application 62/868,950, filed June 30, 2019, the contents of which are incorporated herein in its entirety.

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims integrate the judicial exception into a practical application by utilizing an engine to analyze data and generate financial suggestions (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 7/5/22 have been fully considered but they are not persuasive. 
On pages 8-11 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Beginning on page 9 of the provided remarks, Applicant argues that “Independent claims 1, 10, and 19 are not directed to an abstract idea”. Specifically, Applicant argues, “Claims do not recited a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” Examiner respectfully disagrees and asserts that the amended “processing” limitation recites at high-level of generality “determination of whether the plurality of data qualifies under a data category”. This recitation is recited so generically that the determination of the qualification of data into one or more categories could be performed as a form of evaluation of the human mind. Therefore, the claims are directed to mental processes. Applicant arguments are not persuasive.
Continuing on page 10 of the provided remarks, Applicant argues that “the human mind is not equipped to receive inputs via a service bus.” Examiner respectfully disagrees and asserts that as stated in the previous Office action dated 4/15/22, underlined portions of the independent claims were noted as being directed to the abstract idea of mental process. Specifically, processing a plurality of transaction data, milestone events, social media data, and geolocation events, which Examiner acknowledged as capable of being done as a function of the human mind in the form of evaluation. Therefore, Applicant’s argument is moot due to the “receiving” limitation not being regarded as directed to the abstract idea.
On page 10 of the provided remarks, Applicant argues that “The human mind cannot practically evaluate the plurality of transaction data in the same manner described in claim 1. Even assuming that the human mind can correctly categorize the plurality of transaction data - an assumption that Applicant does not concede - it surely cannot generate remittance suggestions based on algorithmic analysis, let alone send these suggestions to a user interface.” Examiner respectfully disagrees and asserts that the present claims do not recite “generate remittance suggestions based on algorithmic analysis”. The present claims recite “the predetermined algorithms further configured to determine whether a set of remittance suggestions and financial suggestions should be made”. The determination of whether suggestions should be made is not analogous to the set of remittance/financial suggestions being produced. Additionally, the generation of remittance/financial suggestions is recited at a high-level of generality such that the suggestions could be generated as a function of the human mind. Therefore, the claims are directed to mental processes. Applicant arguments are not persuasive.
Continuing on pages 10-11 of the provided remarks, Applicant argues that the amended claims recite significantly more than the judicial exception. Applicant specifically argues, “As they are currently written, the claimed embodiments describe an analytic engine that access local, external, and financial inputs, then calculates a transfer amount. The engine then determines whether a remittance suggestions should be made based on this transfer amount - if so, then the suggestion is transmitted to a user interface. Thus, rather than merely 10 Attorney Docket No. 099997.0006252Application No. 16/914,629categorize data and make superficial judgments, the claimed embodiments describe a practical integration of a financial calculation.” Examiner respectfully disagrees and asserts as stated above that the processing performed by the analytics engine is recited at a high-level of generality such that the processing could be performed as an evaluation of the human mind. Additionally, as stated above the determination of whether suggestions should be made is not analogous to the set of remittance/financial suggestions being produced. Additionally, the generation of remittance/financial suggestions is recited at a high-level of generality such that the suggestions could be generated as a function of the human mind. The described “calculation” of a transfer amount is recited at a high-level of generality such that the calculation could be performed as an evaluation of the human mind. As the claims are currently written, the steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the 35 USC 101 rejection has been maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 USC 103 filed 7/5/22 have been fully considered but they are not persuasive. 
On pages 11-14 of the provided remarks, Applicant argues that the amended limitations overcome the cited prior art of record. Beginning on page 12 of the provided remarks, Applicant argues Edwards does not disclose the limitation, “generating a set of remittance suggestions and financial suggestions” regarding Edwards report generation engine to “creating graphs and reports based account data and billing information.” Examiner respectfully disagrees and asserts that Merriam-Webster dictionary defines remittance as “transmittal of money”. Therefore the reports generated by Edwards per Col 8 lines 38-44 enable the user to effectively manage, analyze and create custom reports of billing information from one or more billers using the billing information hosted by the biller, financial institution, and/or third-party application service provider (ASP), wherein reports may well include textual information, graphical information, geographical distributions, and the like. The information provided within the reports of billing information from one or more billers is analogous to the remittance and financial suggestions claimed. Additionally, Ignatowicz was cited to disclose a recommendation display to the user per cited Paragraph 0021 and Figure 2. Therefore, the combination of Edwards and Ignatowicz disclose the claimed limitation. Applicant’s arguments are not persuasive.
On page 13 of the provided remarks, Applicant argues “Claim 1 discloses LPA metrics comprising local inputs, external inputs, and financial inputs. Even assuming that financial inputs have some comparison to billing and account information - an assumption that Applicant does not concede - the local inputs and external inputs are distinct from billing and account information.” Examiner respectfully disagrees and asserts that the claims recite “local inputs” and “external inputs” at a high-level of generality citing no definition or limitation of the following terms. Additionally, cited reference Ignatowicz discloses the receipt of both historical and current transaction data which is analogous to the claimed “maximum number of local inputs, external inputs, and financial inputs”. Applicant’s arguments are not persuasive. 
On page 13 of the provided remarks, Applicant argues that the amended claim limitations overcome cited prior art Ford. Specifically, Applicant argues, “Remittance trends include more than the tracking of a bill. Indeed, the trends include remittance frequencies, remittance geographies, and changes in remittance rates. Applicant respectfully submits that these elements are distinct from the tracking of bill information.” Examiner now cites Rivet (U.S 2014/0046828 A1) and Moore (U.S 2017/0103392 A1) to disclose the amended claim limitations. 
Finally, on pages 13-14, Applicant argues, “Applicant respectfully submits that these coverage amounts are unrelated to financial and remittance suggestions as disclosed in the claimed embodiments. Therefore, the Office's allegation that a person of skill in the art would combine Ignatowicz with Edwards is without merit. Without any explanation as to why a person of skill in the art would do this, the Office appears to be basing its combination of prior art on impermissible hindsight bias.” Examiner respectfully disagrees and asserts that the independent claims simply state, “based on the processing step, generating a set of remittance suggestions and financial suggestions.” The cited Ignatowicz discloses the claimed limitation. The various embodiments present in the dependent claims are further cited as being rejected by Ruff (U.S 2015/0379488 A1). In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the 35 USC 103 rejection has been maintained. Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10, and 19 recite the following limitation, “the processing step comprising a determination of whether the plurality of data qualifies under a predetermined data category”. It is unclear to Examiner how the system determines whether the plurality of data qualifies under a predetermined data category. 
Additionally, the independent claims recite the following limitation, “the 2Attorney Docket No. 099997.0006252 Application No. 16/914,629 predetermined algorithms further configured to determine whether a set of remittance suggestions and financial suggestions should be made.” It is unclear to Examiner how the predetermined algorithms determine whether a set of remittance suggestions and financial suggestions should be made. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 10 (method), and 19 (memory) and dependent claims 2-9, 11-18, and 20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine), claim 10 is directed to a method (i.e. process), and claim 19 is directed to a memory (i.e. manufacture). 
Step 2A Prong 1: The independent claims are directed toward providing lightweight personalized analytics (LPA), the method comprising the step of: receiving one or more customer parameters and remittance trends, the remittance trends comprising average remittance amounts over one or more users, remittance frequencies and time frame, remittance geographies, and change in remittance rates over time; accessing, via a remittance data store, one or more LPA metrics; the LPA metrics comprising a maximum number of local inputs, external inputs and financial inputs, wherein the remittance data store stores and manages LPA metrics; accessing a customer specific local input parameter; processing, via a lightweight personalized analytics engine, a plurality of transaction data, milestone events, social media data, and geolocation events, the processing step comprising a determination of whether the plurality of data qualifies under a data category; analyzing, upon determining whether the plurality of data qualifies under a data category, the plurality of transaction data via one or more predetermined algorithms, the predetermined algorithms further configured to determine whether a set of remittance suggestions and financial suggestions should be made; calculating, upon determining via the predetermined algorithms that a remittance suggestion should be made, a transfer amount; and generating, via a user interface upon calculating the transfer amount, a set of remittance suggestions and financial suggestions wherein the remittance suggestions and financial suggestions are based on the calculated transfer amount, wherein the user interface receives one or more inputs via an enterprise payments services bus (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating remittance and financial suggestions based on the processing of user transaction data, milestone events, social media data, and geolocation events, which is a fundamental economic practice or principle. The Applicant’s claimed limitations are generating remittance and financial suggestions, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are processing a plurality of transaction data, milestone events, social media data, and geolocation events by determining whether the plurality of data qualifies under a data category; analyzing the transaction data to determine whether a set of remittance suggestions and financial suggestions should be made; and calculating a transfer amount, which can be done as a function of the human mind in the form of evaluation. The Applicant’s claimed limitations are processing data, which is directed towards the abstract idea of Mental Process. 
In addition, dependent claims 2-9, 11-18, and 20 further narrow the abstract idea and are directed to further defining the user interacting with the enterprise payments service bus, the one of more services, and the set of remittance and financial suggestions. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic practices as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving one or more customer parameters and remittance trends, the remittance trends comprising average remittance amounts over one or more users, remittance frequencies and time frame, remittance geographies, and change in remittance rates over time; accessing, one or more LPA metrics; accessing a customer specific local input parameter; transmitting the set of remittance suggestions and financial suggestions” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system for providing lightweight personalized analytics (LPA), the system comprising: a user interface that receives one or more inputs via an enterprise payments services bus; a remittance data store that stores and manages LPA metrics; a lightweight personalized analytics engine comprising a computer processor and coupled to the user interface and the remittance data store; A computer-readable medium comprising instructions which, when executed by a computer” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). In addition, dependent claims 2-9, 11-18, and 20 further narrow the abstract idea. 
The claimed “A system for providing lightweight personalized analytics (LPA), the system comprising: a user interface that receives one or more inputs via an enterprise payments services bus; a remittance data store that stores and manages LPA metrics; a lightweight personalized analytics engine comprising a computer processor and coupled to the user interface and the remittance data store; A computer-readable medium comprising instructions which, when executed by a computer” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Independent claims 1, 10, and 19 recite the following limitation, “analyzing, upon determining whether the plurality of data qualifies under a data category, the plurality of transaction data via one or more predetermined algorithms.” The “analyzing, upon determining whether the plurality of data qualifies under a data category, the plurality of transaction data via one or more predetermined algorithms” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. These limitations would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 10-18 and 20; system claims 1-9; and non-transitory computer-readable medium claims 19-20 recite “A system for providing lightweight personalized analytics (LPA), the system comprising: a user interface that receives one or more inputs via an enterprise payments services bus; a remittance data store that stores and manages LPA metrics; a lightweight personalized analytics engine comprising a computer processor and coupled to the user interface and the remittance data store; A computer-readable medium comprising instructions which, when executed by a computer”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0023 and 0055 and Figures 1-4. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving one or more customer parameters and remittance trends, the remittance trends comprising average remittance amounts over one or more users, remittance frequencies and time frame, remittance geographies, and change in remittance rates over time; accessing, one or more LPA metrics; accessing a customer specific local input parameter; transmitting the set of remittance suggestions and financial suggestions” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Next, when the “predetermined algorithms” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Wong et al., US 8073776 B2, noting in Col 4 lines 55-59 that “pre-set spending limit algorithms are widely used and well known in the financial transaction card industry.” Accordingly, the use of predetermined analysis to determine whether remittance/financial suggestions should be made does not add significantly more to the claim.
In addition, claims 2-9, 11-18, and 20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S 7,774,271 B1) in view of Rivet (U.S 2014/0046828 A1) in view of Moore (U.S 2017/0103392 A1) in view of Ignatowicz (U.S 2017/0161289 A1).
Claims 1, 10, and 19
Regarding Claim 1, Edwards discloses the following:
A system for providing lightweight personalized analytics (LPA), the system comprising [see at least Col 4 lines 48-50 for reference to the present invention concerning an electronic financial management and analysis system; Figure 1 and related text regarding the data network facilitating electronic bill presentment, analysis and payment (EBPAP) services; Figure 2 and related text regarding the computing system to implement the EBPAP services] 
a user interface that receives one or more inputs via an enterprise payments services bus [see at least Col 7 lines 61-64 for reference to the controller managing the invocation of select EBPAP agents and services upon receiving appropriate indications from higher-level resources such as user interfaces; Figure 3 and related text regarding item 326 ‘user interfaces’; Figure 16 and related text regarding the UI facilitating analysis protocol and report format design; Figure 17A-D and related text regarding example reports that can be generated on UI] 
a remittance data store that stores and manages LPA metrics [see at least Col 6 lines 5-11 for reference to the data stores being used to store billing information generated by billers for presentments, analysis, and/or payment by network participants registered to use EBPAP agent; Col 10 lines 36-46 for reference to the billing database (dB) interface and network interface each provide the necessary communications link to data stores and the data and communications networks to support the features of EBPAP agent which accesses and retrieves billing information from one or more databases (e.g., a SQL database, an Oracle database, a FoxPro database, an Access database, a LotusNotes database, a Filemaker database, and the like) resident on one or more data stores to facilitate the analysis and reporting features of EBPAP agent; Figure 3 and related text regarding item 116 & 118 ‘data stores’; Figure 4 and related text regarding the example data structure comprising user account information] 
a lightweight personalized analytics engine comprising a computer processor and coupled to the user interface and the remittance data store, the computer processor configured to perform the steps of [see at least Col 6 lines 45-55 for reference to Figure 2 and related text regarding the computing system suitable for use as a server, hosting the EBPAP agent in which the server includes one or more processing units which execute the EBPAP agent; Figure 3 and related text regarding item 306 ‘analysis and report generation engine’] 
receiving one or more customer parameters and remittance trends [see at least Col 16 lines 55-61 for reference to the EBPAP agent enabling a user to particularly define analysis parameters (e.g., statistical (mean, max, min, variation), geographic distribution, etc.) and information parameters in defining an analysis protocol; Col 18 lines 43-46 for reference to the UI including pull-down listing of analysis and reports and a number of manipulative fields reflecting analysis and report parameters; Figure 15 and related text regarding item 1504 ‘user-manipulable fields’] 
accessing a customer specific local input parameter [see at least Col 16 lines 55-61 for reference to the EBPAP agent enabling a user to particularly define analysis parameters (e.g., statistical (mean, max, min, variation), geographic distribution, etc.) and information parameters in defining an analysis protocol; Col 18 lines 43-46 for reference to the UI including pull-down listing of analysis and reports and a number of manipulative fields reflecting analysis and report parameters; Col 18 lines 48-51 for reference to the user being able to modify the identified parameters of the named analysis/report to suite the individual needs of the user; Figure 15 and related text regarding item 1504 ‘user-manipulable fields’]
processing a plurality of transaction data, milestone events, social media data, and geolocation events, the processing step comprising a determination of whether the plurality of data qualifies under a predetermined data category [see at least Col 8 lines 57-62 for reference to the analysis and report generation engine enabling a user to analyze electronic information (e.g., billing information, call information, re-rating information, account information, and the like) at the source of such information and create custom reports, utilizing user-defined fields and dependencies established via management services; Col 11 line 4 for reference to the data structure of user account information including category definition; Col 11 lines 6-7 for reference to the EBPAP agent providing user access to the definition of the category fields; Figure 4 and related text regarding item 418 ‘category definition’] 
generating a set of remittance suggestions and financial suggestions [see at least Col 8 lines 38-44 for reference to the analysis and report generation engine enabling a user to effectively manage, analyze and create custom reports of billing information from one or more billers using the billing information hosted by the biller, financial institution, and/or third-party application service provider (ASP), wherein reports may well include textual information, graphical information, geographical distributions, and the like; Col 19 lines 47-52 for reference to the reports generated by the analysis and report generation engine including graphs and/or reports in accordance with user-defined settings and criteria upon invocation] 
While Edwards discloses the limitations above, it does not disclose receiving one or more remittance trends, the remittance trends comprising average remittance amounts over one or more users, remittance frequencies and time frame, remittance geographies, and change in remittance rates over time; accessing, via the remittance data store, one or more LPA metrics; the LPA metrics comprising a maximum number of local inputs, external inputs and financial inputs; analyzing, upon determining whether the plurality of data qualifies under a data category, the plurality of transaction data via one or more predetermined algorithms, the 2Attorney Docket No. 099997.0006252 Application No. 16/914,629 predetermined algorithms further configured to determine whether a set of remittance suggestions and financial suggestions should be made; calculating, upon determining via the predetermined algorithms that a remittance suggestion should be made, a transfer amount; generating, upon calculating the transfer amount, a set of remittance suggestions and financial suggestions, wherein the remittance suggestions and financial suggestions are based on the calculated transfer amount; transmitting the set of remittance suggestions and financial suggestions to the user interface.
However, Rivet discloses the following:
receiving one or more remittance trends, the remittance trends comprising average remittance amounts over one or more users, remittance frequencies and time frame, remittance geographies, and change in remittance rates over time [see at least Paragraph 0028 for reference to the customer’s remittance transactions are monitored and tracked by the financial institution including the customer's identity, the customer's account balance at the time of the foreign remittances, the number of remittances that were sent, the beneficiaries of the remittances, the amount of the remittances, and the duration of the line of credit]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards to include the remittance trend receipt of Rivet. Doing so can help assess and/or predict a consumer's payment performance, by establishing payment history, as stated by Rivet (Paragraph 0004). 

While the combination of Edwards and Rivet discloses the limitations above, they do not disclose accessing, via the remittance data store, one or more LPA metrics; the LPA metrics comprising a maximum number of local inputs, external inputs and financial inputs; analyzing, upon determining whether the plurality of data qualifies under a data category, the plurality of transaction data via one or more predetermined algorithms, the 2Attorney Docket No. 099997.0006252 Application No. 16/914,629 predetermined algorithms further configured to determine whether a set of remittance suggestions and financial suggestions should be made; calculating, upon determining via the predetermined algorithms that a remittance suggestion should be made, a transfer amount; generating, upon calculating the transfer amount, a set of remittance suggestions and financial suggestions, wherein the remittance suggestions and financial suggestions are based on the calculated transfer amount; transmitting the set of remittance suggestions and financial suggestions to the user interface.
However, Moore discloses the following:
processing a plurality of transaction data, the processing step comprising a determination of whether the plurality of data qualifies under a predetermined data category [see at least Paragraph 0040 for reference to transaction receipts indicating a certain class of items; Paragraph 0041 for reference to the use of customer account being able to search receipts database for expenses related to a certain category; Paragraph 0041 for reference to transaction receipts indicating a certain class of items] 
analyzing, upon determining whether the plurality of data qualifies under a data category, the plurality of transaction data via one or more predetermined algorithms, the 2Attorney Docket No. 099997.0006252 Application No. 16/914,629 predetermined algorithms further configured to determine whether a set of remittance suggestions and financial suggestions should be made [see at least Paragraph 0032 for reference to the processor of the integration module analyzing transaction receipts stored in the receipt database; Paragraph 0046 for reference to rules generally refer to logic, rules, algorithms, code, tables, and/or other Suitable instructions embodied in a computer-readable storage medium for per forming the described functions and operations of system; Paragraph 0046 for reference to the logic and rule of the integration module facilitate identifying requested transaction information and determining whether to communicate the requested transaction information to an application on a user device; Paragraph 0046 for reference to logic and rules facilitating determining a financial recommendation based on a purchased item and data from a customer account] 
calculating, upon determining via the predetermined algorithms that a remittance suggestion should be made, a transfer amount [see at least Paragraph 0022 for reference to a transaction representing any transfer or exchange of goods, services, and/or funds between enterprise and third party; Paragraph 0039 for reference to the integration module communicating a financial recommendation comprising transferring $2 from customer checking account to savings account; Paragraph 0040 for reference to a rule associated with customer account may automatically transfer money from a customer's checking account to the customer's savings account when the transaction receipt shows a purchase of a certain class of items]
generating, upon calculating the transfer amount, a set of remittance suggestions and financial suggestions, wherein the remittance suggestions and financial suggestions are based on the calculated transfer amount [see at least Paragraph 0039 for reference to the integration module communicating a financial recommendation comprising transferring $2 from customer checking account to savings account; Paragraph 0046 for reference to logic and rules facilitating determining a financial recommendation based on a purchased item and data from a customer account] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards to include the analysis using algorithms and recommendation generation of Moore. Determining a financial recommendation based on a purchase item and data from a customer account, may assist customers in managing their customer accounts, as stated by Moore (Paragraph 0009). 
 
While the combination of Edwards, Rivet, and Moore disclose the limitations above, they do not disclose accessing, via the remittance data store, one or more LPA metrics; the LPA metrics comprising a maximum number of local inputs, external inputs and financial inputs; or transmitting the set of remittance suggestions and financial suggestions to the user interface.
However, Ignatowicz discloses the following:
accessing, via the data store, one or more LPA metrics; the LPA metrics comprising a maximum number of local inputs, external inputs and financial inputs [see at least Paragraph 0050 for reference to the computer system including a data storage module that receives historical and current transaction data which is employed to train a predictive model to provide an output that indicates recommendation acceptance rate] 
processing a plurality of transaction data, social media data, and geolocation events [see at least Paragraph 0024 for reference to the second set of parameters may include any other type or types of data, including: third party data, social networking data, etc.; Paragraph 0050 for reference to the computer system including a data storage module that receives historical and current transaction data; Paragraph 0051 for reference to transaction data including both determinate and indeterminate data which includes verifiable facts such as: an age of a home; an automobile type; a policy date or other date; a driver age; a time of day; a day of the week; a geographic location, address or ZIP code; and/or a policy number] 
based on the processing step, generating a set of remittance suggestions and financial suggestions [see at least Paragraph 0021 for reference to the back-end application computer server may then render a recommendation display on the remote client computer including the initial set of values and the at least one recommended adjustment; Figure 2 and related text regarding item S260 ‘Render a Recommendation Display on the Remote Computer Device Including the Initial Set of Values and the at least one Recommended Adjustment’] 
transmitting the set of remittance suggestions and financial suggestions to the user interface [see at least Paragraph 0016 for reference to the back-end application computer server exchanging information via a smart analytics interface wherein the rendering engine of the back-end application computer server facilitates the display of information; Paragraph 0021 for reference to the back-end application computer server may then render a recommendation display on the remote client computer including the initial set of values and the at least one recommended adjustment; Figure 1 and related text regarding item 130 ‘rendering engine’ and item 152 ‘smart analytics interface’; Figure 2 and related text regarding item S260 ‘Render a Recommendation Display on the Remote Computer Device Including the Initial Set of Values and the at least one Recommended Adjustment’
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards to include the LPA metrics accessibility, processing ability, and suggestion generation of Ignatowicz. Doing so would allow the system to tailor information for potential clients in a detailed and accurate way, as stated by Ignatowicz (Paragraph 0024). 

With respect to the method claim 10 and computer-readable medium claim 19 recite substantially similar limitations to those of claim 1 rejected above. Additionally, Edwards address the method [Col 4 lines 48-50 and Figures 6 & 8] and computer-readable medium [Col 21 lines 49-57]. These claims are rejected for substantially the same reasons given above.
Claims 2 and 11
While the combination of Edwards, Rivet, Moore, and Ignatowicz disclose the limitations above, regarding Claim 2, Edwards discloses the following:
the user interface interacts with the enterprise payments services bus to request or receive one or more services [see at least Col 5 lines 56-58 for reference to the EBPAP agent of the server selecting an appropriate user interface suitable for the accessing computer device; Col 7 lines 61-64 for reference to the controller managing the invocation of select EBPAP agents and services upon receiving appropriate indications from higher-level resources such as user interfaces]
With respect to system claim 11 recite substantially similar limitations to those of the
method claim 2 rejected above.
Claims 3 and 12
While the combination of Edwards, Rivet, Moore, and Ignatowicz disclose the limitations above, regarding Claim 3, Edwards discloses the following:
the one or more services relate to one or more of: payments processing, security services, risk and compliance services, transaction monitoring services and gateway services [see at least Col 7 lines 55-58 for reference to the EBPAP agent being implemented as a plurality of executable functions in software which when executed implement the services of the financial transaction manager; Col 8 lines 63-67 and Col 9 lines 1-2 for reference to the management services facilitating a number of account management functions including management of payment and/or payment authorization information and the customization of billing account information facilitating user-defined analyses and/or report formats] 
With respect to method claim 12 recite substantially similar limitations to those of the
system claim 3 rejected above.
Claims 4 and 13
While the combination of Edwards, Rivet, Moore, and Ignatowicz disclose the limitations above, regarding Claim 4, Edwards discloses the following:
the set of remittance suggestions and financial suggestions are provided to one or more users via the user interface [see at least Col 18 lines 55-60 for reference to the analysis and reporting engine providing the requesting user with a UI including current billing information categories and dependencies in a number of user-manipulable fields wherein the user can modify any of the settings to design an analysis protocol and reporting format; Figure 16 and related text regarding the UI facilitating analysis protocol and report format design; Figure 17A-D and related text regarding example reports that can be generated on UI] 
With respect to method claim 13 recite substantially similar limitations to those of the system claim 4 rejected above.
Claims 5 and 14
While the combination of Edwards, Rivet, Moore, and Ignatowicz disclose the limitations above, regarding Claim 5, Edwards discloses the following:
the set of remittance suggestions and financial suggestions are provided to one or more entities via gateway services [see at least Col 5 lines 14-19 for reference to the network is comprised of a number of network participants including user(s), biller(s), and financial institutions, each communicatively coupled to one another and server via one or more data network and/or communications network; Col 5 lines 25-27 for reference to financial institutions maintaining asset backed accounts which may be used to facilitate financial transactions between the EBPAP provider(s), billers, and users; Col 8 lines 38-42 for reference to the analysis and report generation engine enabling a user to effectively manage, analyze and create custom reports of billing information from one or more billers using the billing information hosted by the biller, financial institution, and/or third party application service provider (ASP); Figure 1 and related text regarding item 106(a-n) ‘financial institutions’]
With respect to method claim 14 recite substantially similar limitations to those of the
system claim 5 rejected above.
Claims 9, 18, and 20
While the combination of Edwards, Rivet, Moore, and Ignatowicz disclose the limitations above, regarding Claim 9, Edwards discloses the following:
the lightweight personalized analytics (LPA) engine is executed to gain insights for customized services in real-time [see at least Col 8 lines 38-42 for reference to the analysis and report generation engine enables a user to effectively manage, analyze and create custom reports of billing information from one or more billers using the billing information hosted by the biller, financial institution, and/or third-party application service provider (ASP); Col 13 lines 54-63 for reference to the selection of statement, summary, or detail buttons automatically invoking an instance of analysis and report generation engine to dynamically retrieve, analyze, and preset the requested information in a user-defined format; Figure 14 and related text regarding item 1402 ‘In response to received indication, invoke analysis and reporting engine’] 
With respect to method claim 18 and computer-readable medium claim 20 recite substantially similar limitations to those of the system claim 9 rejected above.

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S 7,774,271 B1) in view of Rivet (U.S 2014/0046828 A1) in view of Moore (U.S 2017/0103392 A1) in view of Ignatowicz (U.S 2017/0161289 A1), as applied in claims 1 and 10, in view of Ruff (U.S 2015/0379488 A1).
Claims 6 and 15
While the combination of Edwards, Rivet, Moore, and Ignatowicz disclose the limitations above, they do not disclose the remittance suggestions comprise sending funds to one or more recipients.
Regarding Claim 6, Ruff discloses the following:
the remittance suggestions comprise sending funds to one or more recipients [see at least Paragraph 0060 for reference to configuration instructions can include but would not be limited to: recommendations as to what bank accounts to establish, an allocation amount for each account, an allocation schedule for each account; Paragraph 0147 for reference to the Configuration Processing System giving the user financial advice and/or recommendations as to what actions are recommended; Paragraph 0216 for reference to specific financial advice including how often and how much money should be allocated and transferred to each account so that each account can be properly funded] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards to include the sending of funds suggestions of Ruff. Doing so provides recommendations in order to move forward toward reaching the user’s financial goals, as stated by Ruff (Paragraph 0147). 

With respect to method claim 15 recite substantially similar limitations to those of the
system claim 6 rejected above.

Claims 7 and 16
While the combination of Edwards, Rivet, Moore, and Ignatowicz disclose the limitations above, they do not disclose the remittance suggestions comprise increasing a frequency of sending funds to one or more recipients. 
Regarding Claim 7, Ruff discloses the following:
the remittance suggestions comprise increasing a frequency of sending funds to one or more recipients [see at least Paragraph 0060 for reference to configuration instructions can include but would not be limited to: recommendations as to what bank accounts to establish, an allocation amount for each account, an allocation schedule for each account; Paragraph 0147 for reference to the Configuration Processing System giving the user financial advice and/or recommendations as to what actions are recommended in order to move forward toward reaching the user’s financial goals; Paragraph 0216 for reference to specific financial advice including how often and how much money should be allocated and transferred to each account so that each account can be properly funded; Paragraph 0218 for reference to specific financial advice including whether the user should increase or decrease funding over time based on the user’s financial strengths and/or weaknesses, goals, and other external factors]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards to include the increase in sending of funds suggestions of Ruff. Doing so provides recommendations in order to move forward toward reaching the user’s financial goals, as stated by Ruff (Paragraph 0147).
With respect to method claim 16 recite substantially similar limitations to those of the
system claim 7 rejected above.
Claims 8 and 17
While the combination of Edwards, Rivet, Moore, and Ignatowicz disclose the limitations above, they do not disclose the financial suggestions comprise creating one or more finance accounts based on one or more customer preferences.
Regarding Claim 8, Ruff discloses the following:
the financial suggestions comprise creating one or more finance accounts based on one or more customer preferences [see at least Paragraph 0060 for reference to configuration instructions can include but would not be limited to: recommendations as to what bank accounts to establish, an allocation amount for each account, an allocation schedule for each account; Paragraph 0147 for reference to the Configuration Processing System giving the user financial advice and/or recommendations as to what actions are recommended in order to move forward toward reaching the user’s financial goals; Paragraph 0160 for reference to specific financial advice including the type and number of accounts the user might want to set up and configure] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Edwards to include the creation of financial accounts suggestions of Ruff. Doing so provides recommendations in order to move forward toward reaching the user’s financial goals, as stated by Ruff (Paragraph 0147).

With respect to method claim 17 recite substantially similar limitations to those of the
system claim 8 rejected above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 11087314 B2
Gandhi et al.
Adaptive Remittance Learning
US 10268995 B1
Zimmerman et al.
System and Method for Automated Optimization of Financial Assets


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683